Case: 4:19-cr-00327-RWS-NAB Doc. #: 160 Filed: 06/25/20 Page: 1 of 3 PageID #: 432




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
        Plaintiff,                                  )
                                                    )   Cause No.       4:19-CR-00327
 v.                                                 )
                                                    )
 TERRELL REID,                                      )
                                                    )
        Defendant.                                  )

                     DEFENDANT’S NOTICE OF PUBLIC AUTHORITY

        COMES NOW Defendant, by and through counsel, and gives notice pursuant to the

 application of Fed.R.Crim.P. Rule 12.3, “Public Authority Defense” and states:

 1.     That the defendant stands charged with conspiracy to distribute greater than 5 kilograms or

        more of cocaine, in relation to events surrounding the alleged illegal activities or sting by and

        between April 8 and April 16, 2019, in violation of 21 USC 841(b)(1)(A) and 846; and in

        violation of 18 U.S.C. 922(g)(1) and in violation of 18 U.S.C. Section 924(c).

 2.     That Fed. R. Crim. P. Rule 12.3(a)(1) provide that the time to file such notice is “within the

        time provided for filing a pretrial motion or at any later time the court sets, “to wit, time for

        filing has been set thereafter;”

 3.     That pursuant to Fed. R. Crim. P Rule 12.3(a)(2), the contents of this notice:

            a. Law Enforcement Agency within this matter, are Group Investigation/Division within

                the Department of Homeland Security

            b. Agency member for incident between April 8 and April 16, 2019 is Special Agent

                Thomas (“Tom”) Gronewald and other unknown agents and
Case: 4:19-cr-00327-RWS-NAB Doc. #: 160 Filed: 06/25/20 Page: 2 of 3 PageID #: 433




             c. The time frame of Public Authority are by and between all incidents from April 8,

                   2019 to April 17, 2019 and within two days before April 8, 2019 only therein;

      4. Rule 12.4 was first adopted in 2002 and its purpose is to assist judges in determining whether

         they must recuse themselves because of a "financial interest in the subject matter in the

         controversy." This rule is not discretionary on the part of the Government but is, in fact, a

         requirement. See Rule 12.4, Advisory Committee Notes.

 5.      That this notice and nexus and first impression question to the imposed Standard Conditions

         of Supervised Release, pursuant to 18 U.S.C. Section 3583(b) (as listed in Section

         5D1.3(c)(11) in the U.S.S.G.) and the Defendant’s Fourth, Fifth, and Sixth Amendment

         Rights.

         WHEREFORE, for the foregoing reasons, and specifically because the Government

 has failed to comply with the mandatory requirements of Rule 12.4, Defendant prays that the

 Indictment be dismissed and that he go hence with his costs and such further orders as the

 Court deems proper in the premises. Defendant also provides Notice as set forth supra.



                                                 Respectfully submitted,

                                                 MUHLENKAMP & BERNSEN,
                                                 ATTORNEYS AT LAW, LLC

                                              By: _/s/Tory D. Bernsen              _________
                                                 TORY D. BERNSEN, (#62857MO)
                                                 Attorney for Defendant
                                                 8008 Carondelet Avenue, Suite 311
                                                 St. Louis, Missouri 63105
                                                 (314) 737-2899 (cell)
                                                 tbernsen@mbstlcriminaldefense.com
Case: 4:19-cr-00327-RWS-NAB Doc. #: 160 Filed: 06/25/20 Page: 3 of 3 PageID #: 434




                                  CERTIFICATE OF SERVICE

 I hereby certify that on June 25, 2020, the foregoing was filed electronically with the Clerk of the
 Court to be served by operation of the Court’s electronic filing system upon all parties of record.

                                                      _/s/ Tory D. Bernsen
